                      Case 1:20-cv-02511-EGS Document 6 Filed 10/26/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                        Robert C. Laity                        )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-02511-EGS
                     Kamala Devi Harris                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Kamala Devi Harris                                                                                  .


Date:          10/26/2020                                                               /s/ Benjamin J. Razi
                                                                                         Attorney’s signature


                                                                              Benjamin J. Razi (D.C. Bar No. 475946)
                                                                                     Printed name and bar number
                                                                                  COVINGTON & BURLING LLP
                                                                                       One CityCenter
                                                                                     850 Tenth Street NW
                                                                                    Washington, DC 20001
                                                                                               Address

                                                                                          brazi@cov.com
                                                                                            E-mail address

                                                                                          (202) 662-6000
                                                                                          Telephone number

                                                                                          (202) 778-5066
                                                                                             FAX number
